Citation Nr: 0217793	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, I.O., B.D., and M.A.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2001 decision of VA Regional 
Office (RO) in Manila, the Republic of the Philippines, 
which determined that the appellant had no recognized 
military service in the Armed Forces of the United States 
and is therefore not eligible for benefits administered by 
the United States Department of Veterans Affairs (VA).  

The Board notes that the appellant and three witnesses 
appeared for a hearing before a Decision Review Officer 
(DRO) at the RO in October 2001, a transcript of which has 
been associated with the claims file.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that Department of the Army records show that the veteran 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met; the appellant is not 
eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement 
of a well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as 
amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute should be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter.  Although the appellant is ultimately seeking 
entitlement to VA compensation benefits, the preliminary 
matter of whether he is basically eligible to receive such 
benefits under the definition of veteran is currently 
before the Board on appeal.  Unlike many questions subject 
to appellate review, the issue of whether the appellate 
has met the definition of veteran for purposes of 
entitlement to VA benefits, by its very nature, has an 
extremely narrow focus.  We note that this case turns upon 
a legal matter, and that medical records and examination 
reports are not pertinent to the Board's decision.  The 
RO, in the June 2001 statement of the case (SOC) and June 
2002 supplemental statement of the case (SSOC) has set 
forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.

At his personal hearing, the appellant provided an 
alternate name, which he used in service.  Another request 
for verification of the appellant's military service was 
made based on the alternate name provided.  He has not 
made reference to or submitted any additional records, 
which are not already of record, which could tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that 
would be of any value in substantiating this claim.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, including 
any relevant records adequately identified by him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to evidentiary 
development requirements).  Based upon evidence submitted 
by the appellant, the RO sought additional information 
from the service department in an attempt to verify 
qualifying service.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

Moreover, the VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
VA will refrain from providing assistance in obtaining 
evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would 
provide to the claimant would substantiate the claim.  VA 
will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates 
that there is no reasonable possibility that further 
assistance would substantiate the claim.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not 
limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of 
veteran status, or other lack of legal eligibility.  66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R § 3.159(d)). 

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (extensive record 
and detailed decision show futility of any further 
evidentiary development).  As will be discussed in greater 
detail below, there is no legal basis for granting the 
appellant's claim of entitlement to basic eligibility for 
VA benefits.  Thus, even if every conceivable additional 
effort were taken to assist the veteran, there would 
remain no reasonable possibility that such assistance 
would aid in substantiating his claim.  Given the 
circumstances of this matter, the Board cannot find any 
basis under the VCAA to defer appellate review.  

Accordingly, the Board finds that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to 
his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Board does note that any duty imposed by 
VCAA has been met.  In this case, there was an obligation 
on the part of VA to verify the veteran's prior military 
status.  That duty was accomplished, and any development 
on remand would be redundant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background and Legal Analysis

The appellant challenges the February 2001 RO 
determination that he does not have qualifying military 
service.  The appellant contends that he is eligible for 
VA benefits by virtue of his alleged induction into the 
United States Armed Forces in the Far East (USAFFE) in 
December 1941.  In addition, he also asserts that he was 
held as a prisoner of war (POW) from April 1942 to October 
1942.

In January 2001, the service department officially 
certified that the appellant "had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerillas in the service of the United States 
Armed Forces."  This certification is binding upon VA 
under most circumstances.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2002).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, including recognized guerrilla service, 
may constitute recognized service in the armed forces of 
the United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  These 
regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992), wherein the United States Court of Appeals for 
Veterans Claims upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the "reasoning and wisdom" of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military 
service, or the information is insufficient, VA must 
request the information from the service department.  
Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also 
Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that 
if there is reason to believe that information provided to 
service department was erroneous, e.g., a misspelled name, 
VA may be required to resubmit request for information to 
service department.).

Only service department records can establish if and when 
a person was serving on qualifying active service.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  The service 
department's findings are binding and conclusive upon VA.  
This agency does not have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 
supra; see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).

In support of his claim, the appellant has submitted 
several documents signed by officials of the Philippine 
government, which he contends certify his service with the 
Philippine forces during World War II.  The appellant 
urges, in essence, that we accept those documents and 
reject the recent status determination made by the 
Department of the Army.  However, the Philippine 
government has its own laws and regulations, which may 
permit recognition of military service that is not 
recognized by the U.S. Army.  The documents submitted by 
the appellant fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department.  Therefore, these documents may not be 
accepted by the Board as verification of the appellant's 
service for the purpose of receiving VA benefits.

The appellant submitted several affidavits from 
individuals, who averred that they either served with the 
appellant during World War II and as a prisoner of war 
(POW) or attested to his POW status.  

Two witnesses at the appellant's personal hearing held at 
the RO in October 2001 testified that they served with the 
appellant during World War II and as a (POW).  A third 
witness testified that she witnessed the appellant outside 
the concentration camp during World War II.  Also at the 
hearing, the appellant testified that, during claimed 
period of service, he had used his middle name and not his 
surname.  

In April 2002, the NPRC advised the RO that no change was 
warranted as to a January 2001 determination that the 
appellant had performed no service in the Army of the 
United States or as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  In reaching that 
determination, the NPRC was provided with all of the 
pertinent information that was submitted by the appellant 
in regard to his purported service in the U.S. Armed 
Forces, and reviewed records of the Department of the 
Army.  Because VA is bound to accept the findings of the 
service department in this regard, the Board finds that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  See 38 C.F.R. § 
3.203; Duro, supra.

While the Board acknowledges the appellant's and his 
witnesses testimony in October 2001 before the RO that he 
served in the Philippine Army in the service of the United 
States Armed Forces, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases 
for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on 
such matters is conclusive and binding upon VA.  Thus, if 
the United States service department refuses to verify the 
appellant's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  
Soria, supra.

In short, based upon the record in this case, the Board 
concludes that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  
Thus, he is not considered a "veteran" for purposes of 
establishing eligibility to VA benefits.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER


The appellant has not met the basic eligibility 
requirements for legal entitlement to VA disability 
benefits, and the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

